
	

114 HR 3197 IH: Protecting Life and Taxpayers Act of 2015
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3197
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mrs. Black (for herself, Mr. Westerman, Mr. Collins of Georgia, Mr. Kelly of Pennsylvania, Mr. Messer, Mr. Franks of Arizona, Mr. Graves of Missouri, Mr. Duncan of South Carolina, Mrs. Wagner, Mr. Olson, Mr. Bridenstine, Mr. Hensarling, Mr. Chabot, Mr. Palazzo, Mr. Jordan, Mr. Aderholt, Mr. Harper, Mr. Byrne, Mr. Pitts, Mr. Babin, Mr. Wenstrup, Mr. Duncan of Tennessee, Mr. Yoho, Mr. Miller of Florida, Mr. Duffy, Mr. Huelskamp, Mr. Hudson, Mr. Mullin, Mr. Benishek, Mr. Pearce, Mr. Grothman, Mr. Roe of Tennessee, Mr. Rothfus, Mr. Boustany, Ms. Foxx, Mr. Forbes, Mr. Fleischmann, Mr. Harris, Mr. Jody B. Hice of Georgia, Mr. Tiberi, Mr. Long, Mr. Culberson, Mr. Cole, Mr. Rouzer, Mr. Cramer, Mr. Smith of Missouri, Mr. Fincher, Mr. Wittman, Mr. Luetkemeyer, Mr. Crawford, Mr. Massie, Mr. Roskam, Mr. Meadows, Mr. Moolenaar, Mr. Gosar, Mr. Marchant, Mr. Amash, Mr. Smith of Texas, Mrs. Lummis, Mr. Ratcliffe, Mr. Sam Johnson of Texas, Mr. Smith of New Jersey, Mrs. Blackburn, Mr. Kelly of Mississippi, and Mr. Palmer) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit Federal funding to entities that do not certify the entities will not perform, or
			 provide any funding to any other entity that performs, an abortion.
	
	
 1.Short titleThis Act may be cited as the Protecting Life and Taxpayers Act of 2015. 2.Prohibition on abortion (a)ProhibitionNo Federal funds may be provided (directly or indirectly, including through contract or subcontract) to an entity unless the entity certifies that, during the period for which such funds are provided, the entity will not perform, and will not provide any funds to any other entity that performs, an abortion.
 (b)ExceptionSubsection (a) does not apply with respect to an abortion where— (1)the pregnancy is the result of rape or incest; or
 (2)a physician certifies that the woman suffers from a physical disorder, physical injury, or physical illness that would place the woman in danger of death unless an abortion is performed, including a life-threatening physical condition caused by or arising from the pregnancy itself.
 (c)HospitalsSubsection (a) does not apply with respect to a hospital, so long as such hospital does not, during the period for which funds described in subsection (a) are provided to such hospital, provide funds to any non-hospital entity that performs an abortion (other than an abortion described in subsection (b)).
 (d)DefinitionsIn this section: (1)The term entity means the entire legal entity, including any entity that controls, is controlled by, or is under common control with such entity.
 (2)The term hospital has the meaning given to such term in section 1861(e) of the Social Security Act (42 U.S.C. 1395x(e)).
				
